In a wrongful death action, plaintiff appeals (1) from so much of an order of the Supreme Court, Nassau County, dated May 30, 1975, as granted the attorneys for the third-party defendant leave to withdraw with respect to the third-party plaintiffs first cause of action and (2) as limited by her notice of appeal and brief, from so much of a further order of the same court, dated October 14, 1975, as, upon reargument, adhered to the original determination with respect to the third-party plaintiffs first cause of action. Appeal from the order dated May 30, 1975 dismissed as academic. That order.was superseded by the order made on reargument. Order dated October 14, 1975 affirmed insofar as appealed from. Third-party defendant-respondent is awarded one bill of costs to cover both appeals. In view of the facts presented herein, the disclaimer by the insurer was timely. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.